United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1596
                        ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                           Gregory Herbert Markham,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the Southern District of Iowa - Western
                                 ____________

                         Submitted: September 25, 2020
                            Filed: October 1, 2020
                                [Unpublished]
                                ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Gregory Herbert Markham appeals after he pleaded guilty to sex and drug
offenses and the district court1 imposed a sentence at the bottom of the advisory

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
sentencing guideline range. His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), challenging the substantive reasonableness of the sentence.

       To the extent Markham’s argument implies that the district court erred in
failing to grant his request for a downward departure, we conclude that because the
district court was aware of its authority to depart downward, its discretionary decision
not to do so is unreviewable. See United States v. Bryant, 606 F.3d 912, 919 (8th Cir.
2010). On careful review under a deferential abuse-of-discretion standard, see Gall
v. United States, 552 U.S. 38, 41 (2007), we further conclude that the district court
did not impose an unreasonable sentence. The court properly considered the factors
set forth in 18 U.S.C. § 3553(a), and there is no indication that the court overlooked
a relevant factor, gave significant weight to an improper or irrelevant factor, or
committed a clear error of judgment in weighing relevant factors and declining to
vary downward. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Lewis, 593 F.3d 765, 773 (8th Cir. 2010).
Moreover, despite Markham’s suggestion to the contrary, the district court did not
plainly err in declining to grant an additional reduction for acceptance of
responsibility, because he entered his plea well beyond the deadline for doing so and
on the eve of trial. See U.S.S.G. § 3E1.1(b).

      To the extent that some of Markham’s arguments, including that he did not
knowingly distribute drugs or intentionally possess child pornography, could be
construed as challenging the voluntary nature of his plea based on the factual basis,
see Fed. R. Crim. P. 11(b)(3); United States v. Frook, 616 F.3d 773, 775 (8th Cir.
2010), and assuming for the sake of analysis that these arguments fall outside of the
scope of his partial appeal waiver, we conclude that Markham’s statements at his plea
hearing establish his plea was knowing and voluntary. See Nguyen v. United States,
114 F.3d 699, 703 (8th Cir. 1997). The district court did not plainly err in
determining that there was a sufficient factual basis for Markham’s guilty plea based



                                          -2-
on the stipulated facts and the district court’s colloquy with him. See United States
v. Christenson, 653 F.3d 697, 700 (8th Cir. 2011).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, we
affirm the judgment.
                      ______________________________




                                         -3-